Citation Nr: 1430479	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  08-30 197A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for spondylolisthesis and chronic lumbosacral strain, to include as secondary to the service-connected pes planus and/or the non-service-connected bilateral hip disorder and/or the non-service-connected bilateral knee disorder.

2.  Entitlement to service connection for peripheral neuropathy and/or radiculopathy, to include as secondary to the service-connected Type II diabetes mellitus and to include as due to presumed in-service herbicide exposure.

3.  Entitlement to higher initial disability ratings for posttraumatic stress disorder (PTSD), currently rated as 10 percent prior to May 12, 2009, and 30 percent thereafter.
 
4.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to the service-connected pes planus and/or the non-service-connected spondylolisthesis and chronic lumbosacral strain.
 
5.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to the service-connected pes planus and/or the non-service-connected spondylolisthesis and chronic lumbosacral strain and/or the non-service-connected bilateral hip disorder.
 
6.  Entitlement to increased disability ratings for pes planus, currently rated as noncompensable (0 percent) prior to October 17, 2013, and 10 percent thereafter.
 

REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1966 to September 1970, to include a tour in the Republic of Vietnam during the Vietnam War. 

These matters come before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a March 2011 rating decision, the RO granted an increased evaluation of 30 percent for PTSD, effective May 12, 2009.  Despite the grant of this increased evaluation, the Veteran has not been awarded the highest possible evaluation.  As a result, he is presumed to be seeking the maximum possible evaluation.  The PTSD issue remains on appeal, as the Veteran has not indicated satisfaction with the 30 percent rating.  A.B. v. Brown, 6 Vet. App. 35 (1993).

The Veteran requested a hearing before the Board.  The requested hearing was conducted in June 2013 by the undersigned Veterans Law Judge (VLJ).  A transcript is associated with the claims file.

In September 2013, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  

Upon remand, in a December 2013 rating decision, the RO granted an increased evaluation of 10 percent for the pes planus, effective October 17, 2013.  Despite the grant of this increased evaluation, the Veteran has not been awarded the highest possible evaluation.  As a result, he is presumed to be seeking the maximum possible evaluation.  The pes planus issue remains on appeal, as the Veteran has not indicated satisfaction with the 10 percent rating.  A.B., 6 Vet. App. at 35.

The Board notes that, in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that entitlement to a total disability rating based on individual unemployability (TDIU) claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has not raised a claim for TDIU and the evidence does not indicate that he is unemployable due to his service-connected disabilities.  See June 2013 BVA Hearing Transcript, page 12.  Accordingly, the Board finds that Rice is not applicable in this case.

The Veteran's paperless claims files were also reviewed and considered in preparing this decision and remand, along with his paper claims file. 

The issues of:  (1) entitlement to service connection for spondylolisthesis and chronic lumbosacral strain, to include as secondary to the service-connected pes planus and/or the non-service-connected bilateral hip disorder and/or the non-service-connected bilateral knee disorder; (2) entitlement to service connection for peripheral neuropathy and/or radiculopathy, to include as secondary to the service-connected Type II diabetes mellitus and to include as due to presumed in-service herbicide exposure; and, (3) entitlement to higher initial disability ratings for PTSD, currently rated as 10 percent prior to May 12, 2009, and 30 percent thereafter, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis pertaining to his hips.

2.  The Veteran does not have a current diagnosis pertaining to his knees

3.  Prior to October 17, 2013, the Veteran's pes planus was manifested by mild flatfoot with symptoms relieved by built-up shoe or arch support.

4.  Since October 17, 2013, the Veteran's pes planus has been manifested by moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the atendo achillis, and pain on manipulation and use of the feet.








(CONTINUED ON NEXT PAGE)

CONCLUSIONS OF LAW

1.  Service connection for a bilateral hip disorder, to include arthritis of the hips, is not established.  38 U.S.C.A. §§ 11101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

2.  Service connection for a bilateral knee disorder, to include arthritis of the knees, is not established.  38 U.S.C.A. §§ 11101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

3.  Prior to October 17, 2013, the criteria for a compensable disability rating for pes planus are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5276 (2013).

4.  Since October 17, 2013, the criteria for a disability rating in excess of 10 percent for pes planus are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, DC 5276(2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in July 2006 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  This letter was provided prior to the initial RO adjudication of his claims.  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

Additionally, the Court held that to satisfy the first Quartuccio element for an increased-compensation claim, section 5103(a) compliant notice must meet a four part test laid out in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) overruled the Vazquez-Flores in part, striking claimant-tailored and "daily life" notice elements.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Thus modified, VA must notify the claimant that:  1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability; 2) a disability rating will be determined by applying relevant DCs, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment; and, 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  See Vazquez-Flores, 22 Vet. App. at 43, overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  This action was accomplished by the June 2008 notice letter to the Veteran regarding his increased rating claim.  Although this letter was not sent prior to the initial adjudication of the Veteran's claim, this was not prejudicial to him, since the claim was readjudicated in the September 2008 Statement of the Case (SOC) and October 2011, November 2012, and December 2013 Supplemental SOCs (SSOCs).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2013) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  His STRs, personnel records, and post-service treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorders currently on appeal.  The AOJ determined that treatment records from the Maxwell Air Force Base and the Wright-Patterson Air Force Base were not available.  The Veteran was notified of the unavailability of these records, and provided an opportunity to submit his own records (which he did not).  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  

Regarding the service connection claims, the record indicates that the Veteran participated in a VA joints examination in October 2013, the results of which have been included in the claims file for review.  The Veteran's representative, in the March 2014 Informal Hearing Presentation (IHP), argued that this examination was inadequate because the examiner did not consider the Veteran's lay statements or the STRs and because the examiner did not provide the Veteran with new X-rays.  A review of the October 2013 VA examination report shows that the examination involved a review of the claims file (to include the Veteran's STRs), a thorough examination of the Veteran, and opinions that were supported by sufficient rationale.  The examiner considered the Veteran's lay statements, as shown in the Medical History section of the examination.  The examiner also considered the prior radiographic evidence of record, and found that new X-rays of the hips and knees were not necessary.  X-rays were not specifically asked for by the Board in its September 2013 remand directives, and thus the decision to not perform X-rays was solely and correctly within the VA examiner's medical discretion.  The evidence does not suggest that the VA examiner should have obtained X-rays and failed to do so.  Therefore, the Board finds that the VA examination and medical opinions are adequate for rating purposes, and another VA medical opinion is not needed to decide these service connection claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's service connection claims.

Regarding the increased rating claim, the Veteran has been afforded VA examinations, and the reports of those evaluations contain all findings needed to properly evaluate his disability.  38 C.F.R. § 4.2 (2013).  The evidence of record does not suggest that the Veteran's pes planus has worsened since the last VA examination in October 2013.  Consequently, another examination to evaluate the severity of this disability is not warranted because there is sufficient evidence already of record to fairly decide this claim insofar as assessing the severity of the disability.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Allday v. Brown, 7 Vet. App. 517, 526 (1995). 

Furthermore, the Veteran was afforded a Board hearing in June 2013.  A Board member has two duties at a hearing:  (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim, and (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103(c)(2) (2013); Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).

Here, during the Board hearing, the VLJ specifically noted the issues, in pertinent part, as: "service connection for arthritis of the hips; service connection for arthritis of the knees . . . entitlement to a compensable evaluation for pes planus."  See Board hearing transcript, page 2.  The Veteran was assisted at the hearing by an accredited representative from the Vietnam Veterans of America.  Id.  The VLJ and representative then asked the Veteran questions regarding the elements of the claims that were lacking to substantiate the claims for benefits (i.e., current hips and knees symptoms related to service or service-connected disability, and the current severity of the pes planus).  Id. at 4-5, 13, 16-17.  The VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of these claims.  Id. at 6, 16.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Id.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that the VLJ complied with the aforementioned hearing duties, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Board is also satisfied as to substantial compliance with its September 2013 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included obtaining the Veteran's recent VA treatment records, which were obtained and associated with his claims file.  This also included scheduling the Veteran for additional VA examinations and medical opinions, which were provided in October 2013.  Finally, the remand included readjudicating the claims, which was accomplished in the December 2013 SSOC.  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Hips and Knees Claims

The Veteran seeks service connection for his hips and knees.

To establish direct service connection, the record must contain:  (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110.

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including arthritis (i.e., degenerative joint disease), will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R.  § 3.303(d).   

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. §§ 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

As noted above, the first element of service connection requires medical evidence of a current disorder.  Here, the October 2013 VA joints examiner found that the Veteran did not have a current diagnosis related to his hips and knees, to include arthritis.  At the examination, the Veteran's hips and knees were normal, and the examiner did not provide any current diagnoses.  The treatment records contained in the claims file also fail to diagnose the Veteran with a current bilateral hip disorder and/or bilateral knee disorder.  The treatment records only diagnose the Veteran with bilateral knee and hip arthralgia (i.e., pain).

Under the applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1 (2013); see Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  Thus, a symptom without a diagnosed or identifiable underlying malady or disorder, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (dismissed in part and vacated in part on other grounds by Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001)).  The requirement that a current disorder be present is satisfied when a claimant has a disorder at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disorder resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, clinical diagnoses of a bilateral hip disorder and/or bilateral knee disorder have not been of record since the service connection claims were initially filed in March 2006.  

In the absence of proof of a present disorder (and, if so, of a nexus between that disorder and the active military service), there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 
Accordingly, service connection for a bilateral hip disorder and bilateral knee disorder is not warranted because the Veteran has not satisfied the first requirement of service connection, i.e., current diagnoses.  See 38 C.F.R. § 3.303; see again Gilpin, 155 F.3d at 1353; Brammer, 3 Vet. App. at 225.   

In forming this opinion, the Board has considered the Veteran's lay statements.  Although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, diagnosing current diagnoses related to the knees and hips, to include arthritis, these issues fall outside the realm of common knowledge of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (laypersons not competent to diagnose cancer).  As a layperson, it is not shown that he possesses the medical expertise to diagnose a hip or knee disorder.  In any event, the Board finds that the opinion of the October 2013 VA examiner substantially outweighs the Veteran's self-diagnosis, as this examiner has greater training and expertise than the Veteran in diagnosing orthopedic disorders. 

In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claims of entitlement to service connection for a bilateral hip disorder and bilateral knee disorder, that doctrine does not apply.  38 U.S.C.A. § 5107(b).  The claims of entitlement to service connection for a bilateral hip disorder and bilateral knee disorder are denied.

III.  Pes Planus Claim

The Veteran seeks increased ratings for his service-connected pes planus.

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate DCs identify the various disabilities.  The assignment of a particular DC is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which DC or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board observes that an unappealed rating decision of May 1977 granted service connection for the Veteran's pes planus.  In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1  Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently in receipt of a noncompensable (0 percent) disability rating prior to October 17, 2013, and a 10 percent disability rating thereafter, for his service-connected pes planus under 38 C.F.R. § 4.71a, DC 5276.  He seeks increased disability ratings.

DC 5276 provides ratings for acquired flatfoot.  Mild flatfoot with symptoms relieved by built-up shoe or arch support is rated as noncompensably (0 percent) disabling.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the atendo achillis, and pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, is rated 30 percent disabling for a bilateral disability.  38 C.F.R. § 4.71a. 

The Board will begin by addressing the noncompensable disability rating in effect for pes planus prior to October 17, 2013.  In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a compensable disability rating for his service-connected pes planus prior to October 17, 2013.  38 C.F.R. 
§ 4.71a, DC 5276.  Here, there is no evidence of moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the atendo achillis, and pain on manipulation and use of the feet, to warrant a higher 10 percent disability rating prior to October 17, 2013.  Id.  

Specifically, at the December 2006 VA foot examination, the Veteran told the VA examiner that he wore arch supports in his shoes daily, and he had a fair response to this treatment.  He reported pain in his feet, but denied any swelling, heat, redness, stiffness, fatigability, weakness, lack of endurance, or foot-related surgery.  The Veteran could stand for an hour, but was unable to walk more than a few yards.  Upon a physical examination of the Veteran's feet, the examiner found that there was no objective evidence of painful motion, swelling, or instability in either foot.  There was evidence of tenderness in both heels.  There was also evidence of abnormal weight bearing as shown by the callosities.  However, the examiner found that the Veteran had normal weight-bearing and non-weight-bearing in his Achilles alignment.  He did not have forefoot or midfoot malalignment.  The Veteran did not have pronation, pain on manipulation, or an arch present on weight-bearing.  The Veteran did not have an arch present on non-weight-bearing of the left foot, but did have a low arch present on non-weight-bearing of the right foot.  The Veteran's gait was normal.  The Veteran did not have any other foot deformity on either foot, to include hammertoes, hallux valgus, hallus rigidus, vascular foot abnormality, pes cavus, and malunion or nonunion of the tarsal or metatarsal bones.  The examiner found that the Veteran's pes planus had significant effects on his occupation and mild to moderate effects on his daily activities due to decreased mobility, problems with lifting and carrying, lack of stamina, and pain.  

The Veteran's VA treatment records during this period document pain of the feet and the use of arch supports, but do not provide contrary evidence to that obtained at the examination.  This evidence does not establish that the Veteran's pes planus was moderate prior to October 17, 2013.  Specifically, the aforementioned evidence does not document that the Veteran's pes planus is moderate with weight-bearing line over or medial to the great toe, inward bowing of the atendo achillis, and pain on manipulation and use of the feet, to warrant a higher 10 percent disability rating prior to October 17, 2013.  None of the above symptoms were documented in the VA examination report and VA treatment records.  The examiner specifically found that the Veteran's pes planus was not manifested by objective evidence of pain or painful motion.  Thus, the Board finds that the Veteran is not entitled to a compensable disability rating for his service-connected pes planus prior to October 17, 2013.  38 C.F.R. § 4.71a, DC 5276.  

The Board will now address the 10 percent disability rating in effect for the pes planus since October 17, 2013.  In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a higher disability rating for his service-connected pes planus since October 17, 2013.  38 C.F.R. § 4.71a, DC 5276.  Here, there is no evidence of severe flatfoot, with objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, to warrant a higher disability rating since October 17, 2013.  Id.  

Specifically, at the October 17, 2013, VA foot examination, the Veteran told the VA examiner that his bilateral arch supports help "significantly."  He reported bilateral pain that was accentuated on use of the feet.  Following a physical examination of the Veteran's feet and a review of his claims file, the examiner found that the Veteran did not have pain on manipulation, tenderness, swelling on use, or characteristic calluses on the feet.  There was no objective evidence of marked deformity of the feet.  The Veteran's treatment records during this period do not provide contrary evidence.  This evidence does not establish that the Veteran's pes planus was severe since October 17, 2013, as the evidence does not show severe flatfoot, with objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  Thus, the Board finds that the Veteran is not entitled to a higher disability rating for his service-connected pes planus since October 17, 2013.  38 C.F.R. § 4.71a, DC 5276.  

The Board has considered the application of the remaining DCs under the current version of the regulation in an effort to determine whether higher ratings may be warranted for the Veteran's pes planus, but finds none are raised by the medical evidence.  

The Board has also considered whether additional staged ratings are appropriate in this case.  See Hart, 21 Vet. App. at 505; Francisco, 7 Vet. App. 55 (1994).  However, at no time during the relevant appeal period has the service-connected pes planus more nearly met or nearly approximated the criteria for higher disability ratings.  Accordingly, additional staged ratings are not for application in the instant case.

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as pain, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's competent and credible belief that his disability is worse than the assigned rating, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints. The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings than the Veteran's lay statements.

In sum, the preponderance of the evidence is against the assignment of increased disability ratings for the pes planus, currently rated as noncompensable (0 percent) prior to October 17, 2013, and 10 percent thereafter, is denied.  Thus, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The above determination is based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2013).  However, the regulations also provide for exceptional cases involving compensation.  Pursuant to 38 C.F.R. 
§ 3.321(b)(1) (2013), the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then a veteran's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

Here, because the current schedular ratings for the Veteran's pes planus fully address his symptoms, which include mainly pain, referral to the VA Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extraschedular evaluation is not warranted.  A comparison between the level of severity and symptomatology of the pes planus with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran reports pain and tenderness in his feet that affect his ability to stand and walk for prolonged periods.  The regulations consider pain and tenderness upon use in determining the overall severity of the pes planus, and these symptoms were considered in finding the Veteran's pes planus to be mild prior to October 17, 2013, and moderate thereafter.  However, even with consideration of his pain and tenderness, his pes planus symptoms were not severe enough to warrant higher disability ratings.  Thus, there is no credible evidence that the Veteran's service-connected disability causes impairment that is not contemplated by the schedular rating criteria or that renders impractical the application of the regular schedular standards.  See Thun, 22 Vet. App. at 111.  Accordingly, referral of this case for consideration of an extraschedular rating is not warranted.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996). 












	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a bilateral hip disorder, to include as secondary to the service-connected pes planus and/or the non-service-connected spondylolisthesis and chronic lumbosacral strain, is denied.
 
Entitlement to service connection for a bilateral knee disorder, to include as secondary to the service-connected pes planus and/or the non-service-connected spondylolisthesis and chronic lumbosacral strain and/or the non-service-connected bilateral hip disorder, is denied.
 
Entitlement to increased disability ratings for pes planus, currently rated as noncompensable (0 percent) prior to October 17, 2013, and 10 percent thereafter, is denied.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining claims can be properly adjudicated.   

Initially, regarding the PTSD claim, in a July 2006 VA 21-4142 Form and in a July 2010 VA 21-4142 Form, the Veteran requested that his psychiatric treatment records from the Tallahassee, Florida, VetCenter be obtained.  These records are not currently located in the claims file, and a Formal Finding of Unavailability from the AOJ not of record.  The AOJ made only one attempt to obtain these records in August 2010.  After the Veteran's treating VetCenter social worker submitted a medical opinion dated in July 2010 (and received by VA in August 2010) describing the Veteran's current treatment, the AOJ stopped making attempts to obtain these records.  The July 2010 medical opinion states that the VetCenter progress notes are included with the medical opinion.  However, these progress notes and the Veteran's current VetCenter psychiatric treatment records are not his claims file.  Upon remand, these pertinent treatment records must be obtained and associated with the claims file.  Additionally, upon remand, the Veteran's recent treatment records from the VA Medical Centers (VAMCs) must also be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).  

Regarding the lumbar spine claim, an addendum VA medical opinion is needed before the claim can be decided on its merits.  The Veteran was afforded a VA medical opinion in October 2013, but the Board finds this opinion to be inadequate.  Specifically, the October 2013 VA examiner noted that the Veteran's current diagnosis was spondylolisthesis of the lumbar spine, as diagnosed at the December 2011 VA examination.  Both the December 2011 and October 2013 VA examiners found the Veteran's spondylolisthesis of the lumbar spine to be a "constitutional or developmental" disorder, and thus not service-connectable.  While the VA examiners seem to suggest that the Veteran's spondylolisthesis of the lumbar spine is congenital, developmental, or familial in origin, the examiners' opinions do not provide sufficient medical guidance of whether this disorder is a disease process, a defect or abnormality, or an acquired disorder.  In hopes of clarifying this medical opinion, the Board finds that another supplemental medical opinion is needed in order to determine the nature and etiology of the Veteran's spondylolisthesis of the lumbar spine, and whether this disorder was incurred in or aggravated by service.

Regarding the peripheral neuropathy claim, the Board finds that a VA addendum medical opinion is necessary before the claim can be decided on the merits.  Specifically, the Veteran was afforded a VA examination in October 2013.  Following a review of the claims file and a physical examination of the Veteran, the VA examiner determined that a direct nexus opinion was not needed because the Veteran did not have a current peripheral neuropathy diagnosis.  However, during the course of the appeal, in a January 2009 VA outpatient treatment record, the Veteran was diagnosed with cervical radiculopathy.  Additionally, the VAMC current diagnosis list as of May 2013 lists "unspecified idiopathic peripheral neuropathy."  In McClain v. Nicholson, 21 Vet. App. 319 (2007), the Court held that the service connection requirement of a current disorder being present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the [VA] Secretary's adjudication of the claim."  Thus, since the Veteran had a current diagnosis for at least a portion of his appeal, the Veteran satisfies the requirement of a current diagnosis and a VA addendum medical opinion is necessary.  See Barr, 21 Vet. App. at 311 (2007) (once VA undertakes to provide a medical opinion, it must provide one that is adequate).  Additionally, the October 2013 VA examiner only provided a medical nexus opinion concerning the causation aspect of secondary service connection for the peripheral neuropathy, and did not address the aggravation aspect of secondary service connection.  38 C.F.R. § 3.310 (2013).  Upon remand, a VA addendum opinion on the aggravation aspect of secondary service connection for the peripheral neuropathy must also be provided.

The Veteran is hereby notified that it is his responsibility to report for any examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2013).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA outpatient psychiatric treatment records from the VetCenter in Tallahassee, Florida, that have not been secured for inclusion in the record.  

Obtain all pertinent VA outpatient treatment records from the VAMC in Gainesville, Florida, dated since September 2013 that have not been secured for inclusion in the record.  

Obtain all pertinent VA outpatient treatment records from the VAMC in Tuskegee, Alabama, to include the Dothan, Alabama, VA Community-Based Outpatient Clinic (CBOC), dated since January 2012 that have not been secured for inclusion in the record.  

All attempts to secure this evidence must be documented in the claims file.  If such records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain a VA addendum medical opinion to the October 2013 VA lumbar spine medical opinion.  If deemed necessary by the examiner, afford the Veteran a VA spine examination for his currently diagnosed spondylolisthesis of the lumbar spine.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file.

The VA examiner is requested to specifically address the following:

a) Is the Veteran's currently diagnosed congenital spondylolisthesis of the lumbar spine congenital, developmental, or familial in origin?

b) IF YES, is the currently diagnosed congenital spondylolisthesis of the lumbar spine a congenital defect or a congenital disease?  The examiner is requested to pick only one.

c) If the currently diagnosed spondylolisthesis of the lumbar spine is a defect, was this defect subject to a superimposed disease or injury during service?  If the answer is "Yes," please describe the resultant disability.  

d) If the currently diagnosed spondylolisthesis of the lumbar spine is a congenital disease, then did this disease "clearly and unmistakably" (obviously or manifestly) exist prior to service?

e) If the currently diagnosed spondylolisthesis of the lumbar spine is a congenital disease that "clearly and unmistakably" (obviously or manifestly) existed prior to service, then was the spondylolisthesis of the lumbar spine "clearly and unmistakably" (obviously or manifestly) NOT aggravated by military service?  In this special context, "aggravation" has occurred where there is an increase in disability beyond the natural progress of the disease.

In particular, review the lay statements as they relate to the development of his spondylolisthesis of his lumbar spine, and provide information as to how the statements comport with generally accepted medical norms. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

3.  Obtain a VA addendum medical opinion to the October 2013 VA peripheral nerves examination.  If deemed necessary by the examiner, afford the Veteran a VA examination for his currently diagnosed unspecified idiopathic peripheral neuropathy and cervical radiculopathy.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file.

After the claims file is reviewed, the examiner should offer opinions addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that:

a)  the Veteran's currently diagnosed unspecified idiopathic peripheral neuropathy is in any way causally or etiologically related to his active service, to include his exposure to herbicides during service;

b)  the Veteran's currently diagnosed cervical radiculopathy is in any way causally or etiologically related to his active service, to include his exposure to herbicides during service;

c)  the Veteran's currently diagnosed unspecified idiopathic peripheral neuropathy is proximately due to his service-connected Type II diabetes mellitus;

d)  the Veteran's currently diagnosed cervical radiculopathy is proximately due to his service-connected Type II diabetes mellitus;

e)  the Veteran's currently diagnosed unspecified idiopathic peripheral neuropathy is proximately aggravated (a permanent increase in severity beyond natural progress) by his service-connected Type II diabetes mellitus; and,

f)  the Veteran's currently diagnosed cervical radiculopathy is proximately aggravated (a permanent increase in severity beyond natural progress) by his service-connected Type II diabetes mellitus.

In particular, review the lay statements as they relate to the development of the Veteran's peripheral neuropathy and radiculopathy, and provide information as to how the statements comport with generally accepted medical norms. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

4.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a SSOC.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



______________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


